I respectfully dissent from the majority's disposition of the first assignment of error. In all other respects I concur.
This court has held that where a court's journal does not reflect that a continuance has been granted, the state may not rely on R.C. 2945.72(H) to justify a delay in bringing the accused to trial. Oakwood v. Ferrante (1975), 44 Ohio App.2d 318,323-324 [73 O.O.2d 374]. In addition, it is clear that a court speaks only through its journal. Cleveland v. Austin
(1978), 55 Ohio App.2d 215, 229 [31 O.O.2d 315]. However, in these cases this court was concerned with protecting the defendant from undocumented sua sponte continuances granted by the court. This is not the situation in the case sub judice; the continuances were not granted by the court sua sponte. Rather, the record shows that they were requested by the appellant and thus were sufficient to invoke the tolling provisions of R.C.2945.72(H).
While I would have preferred that the continuances granted to the appellant in this case were journalized, there is independent competent evidence contained in the record to support the conclusion that they were in fact given. At the hearing on the motion to dismiss the indictment, the court's bailiff, Randy Tompkins, testified that a blue card, personally kept and updated by him, indicated that the case was continued from April 30, 1984 until May 9, 1984 and again from May 9, 1984 until May 21, 1984. Tompkins also testified that the continuances granted to each co-defendant were also kept by him and recorded separately so that those noted on appellant's blue card could not have been requested by his co-defendants. This sworn testimony of the bailiff corroborating the information contained in the blue card, which was personally prepared and kept by him under the court's direction, reflects that continuances were requested by and given to the appellant. *Page 325 
While the testimony of appellant's counsel conflicted with that of the bailiff, the court, as trier of fact, was justified in accepting the testimony of its own bailiff on this subject.
For these reasons, I believe that Assignment of Error No. I should be overruled.
Accordingly, I would affirm appellant's convictions.